Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 1 of 38 PageID 7081




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


 LORINE GAINES, as survivor of
 VINCENT GAINES; RUBIN SIMPSON
 and EVETT SIMMMONS, as Personal
 Representatives of the Estate,

                   Plaintiffs,

 v.                                             Case No. 3:18-cv-1332-BJD-PDB

 JULIE JONES et al.,

                  Defendants.
 ______________________________________

                                    ORDER

                                    I. Status

       This cause is before the Court on the following dispositive motions: (1)

 Defendants Anderson and Rosier’s motion for summary judgment (Doc. 107;

 Anderson Motion); (2) Defendant Inch’s motion for summary judgment (Doc.

 109; Inch Motion); (3) Defendant Jones’s motion for summary judgment (Doc.

 110; Jones Motion); (4) Defendant Andrews’ motion for summary judgment

 (Doc. 111; Andrews Motion); and (5) Defendants Corizon Health, Inc., Perez-

 Lugo, Tambi, Biskie, and Sanders’ motion for summary judgment (Doc. 114;

 Medical Defendants Motion). Plaintiffs notified the Court that they “will not

 be filing responses in opposition” to Defendants Inch’s and Jones’s motions. See
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 2 of 38 PageID 7082




 Notice (Doc. 127). Plaintiffs have responded to Defendants Anderson and

 Rosier’s motion for summary judgment (Doc. 128; Pl. Anderson Resp.), to

 Defendant Andrews’ motion for summary judgment (Doc. 126; Pl. Andrews

 Resp.), and to the Medical Defendants’ motion for summary judgment (Doc.

 132; Pl. Medical Defendants Resp.). With leave of Court, the Medical

 Defendants filed a limited reply (Doc. 136; Medical Defendants Reply).

       Also before the Court are Defendants Inch, Jones, and Andrews’ motion

 to exclude testimony of Plaintiffs’ expert Robert Cohen (Doc. 104) and the

 Medical Defendants’ motion to continue trial (Doc. 137), which Defendants

 Inch, Jones, and Andrews join (Doc. 141) and Plaintiffs oppose (Doc. 143).

                     II. Summary Judgment Standard

       Under Rule 56 of the Federal Rules of Civil Procedure, “[t]he court shall

 grant summary judgment if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a

 matter of law.” Fed. R. Civ. P. 56(a). An issue is genuine when the evidence

 is such that a reasonable jury could return a verdict in favor of the

 nonmovant. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir.

 1996) (quoting Hairston v. Gainesville Sun Publ’g Co., 9 F.3d 913, 919 (11th

 Cir. 1993)). “[A] mere scintilla of evidence in support of the non-moving

 party’s position is insufficient to defeat a motion for summary judgment.”


                                        2
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 3 of 38 PageID 7083




 Kesinger ex rel. Estate of Kesinger v. Herrington, 381 F.3d 1243, 1247 (11th

 Cir. 2004) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

       The party seeking summary judgment bears the initial burden of

 demonstrating to the court, by reference to the record, that there are no

 genuine issues of material fact to be determined at trial. See Clark v. Coats

 & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). The record to be considered

 on a motion for summary judgment may include “depositions, documents,

 electronically stored information, affidavits or declarations, stipulations

 (including those made for purposes of the motion only), admissions,

 interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A).

       When the moving party has discharged its burden, the non-moving

 party must point to evidence in the record to demonstrate a genuine dispute

 of material fact. Id. Substantive law determines the materiality of facts, and

 “[o]nly disputes over facts that might affect the outcome of the suit under the

 governing law will properly preclude the entry of summary judgment.”

 Anderson, 477 U.S. at 248. In determining whether summary judgment is

 appropriate, a court “must view all evidence and make all reasonable

 inferences in favor of the party opposing [the motion].” Haves v. City of

 Miami, 52 F.3d 918, 921 (11th Cir. 1995) (citing Dibrell Bros. Int’l, S.A. v.

 Banca Nazionale Del Lavoro, 38 F.3d 1571, 1578 (11th Cir. 1994)).


                                        3
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 4 of 38 PageID 7084




                                  III. Overview

       Plaintiffs, co-personal representatives of Vincent Gaines’s estate and Mr.

 Gaines’s mother, are proceeding on a second amended complaint (Doc. 64; Am.

 Compl.) for alleged violations of Mr. Gaines’s civil rights while he was

 incarcerated at Union Correctional Institution (UCI). See Am. Compl. ¶ 1. Mr.

 Gaines entered the Florida Department of Corrections’ (FDOC’s) custody in

 2013, and was transferred to UCI on April 29, 2015, where he was placed in a

 TCU (Transitional Care Unit) because he had a history of psychological illness,

 including schizoaffective disorder and bipolar disorder.1 See FDOC Med.

 Records (Doc. 108-2) at 683; Gaines Overall Inmate Record (Doc. 108-4) at 4;

 Gaines Internal Mvmt. (Doc. 108-5) at 2.

        On December 3, 2015, at age fifty-two, Mr. Gaines “died alone, naked,

 and covered with feces, in his solitary confinement cell at [UCI].” See Cohen

 Report (Doc. 126-6) ¶ 67. The medical examiner concluded the cause of his

 death was “undetermined,” though found notable that Mr. Gaines was

 malnourished (weighing 115 pounds), had an “unwashed appearance,” and had




       1 Mr. Gaines was housed in U Dorm, which was “a TCU that provided access
 to necessary treatment and services to inmates for their diagnosed mental disorders
 commensurate with their identified mental health needs, level of adaptive
 functioning, and pre-release continuity of care planning.” See Aufderheidi Dec. (Doc.
 108-8) ¶ 8.
                                          4
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 5 of 38 PageID 7085




 mild to moderate coronary artery atherosclerosis. See Autopsy Report (Doc.

 126-3) at 7.

       At deposition, the medical examiner, Dr. William Hamilton, testified

 that a man of Mr. Gaines’s height—69”—should weigh more than 115 pounds.

 See Hamilton Dep. (Doc. 126-12) at 7.2 Dr. Hamilton also noted Mr. Gaines had

 “serious atrophy of his body fat stores,” which is another indicator of

 malnutrition. Id. Dr. Hamilton does not believe malnutrition caused Mr.

 Gaines’s death but said malnutrition could have made Mr. Gaines “a little more

 susceptible to a natural cause.” Id. at 24, 47.

       Plaintiffs’ expert Mark J. Shuman, M.D., M.S., opines Mr. Gaines, who

 had a history of psychological disorders, including schizophrenia, likely died

 from hypoglycemia or hyponatremia.3 See Shuman Report (Doc. 126-1) at 4.

 Dr. Shuman does not believe            Mr. Gaines died from hypertensive

 cardiovascular disease. Id. at 3. A second Plaintiffs’ expert, Robert L. Cohen,

 M.D., opines “[s]evere and life-ending malnutrition was one of the causes of the

 death of Vincent Gaines.” See Cohen Report (Doc. 126-6) ¶ 71. Dr. Cohen opines



       2When citing deposition transcripts, the Court will use page numbers assigned
 by the court reporter service. Page numbers for all other exhibits will be those
 assigned by the Court’s electronic management system (CM/ECF).
       3   “Hyponatremia occurs when the concentration of sodium in [the] blood is
 abnormally low.” See Mayo Clinic website, available at https://www.mayoclinic.org
 (last visited Mar. 16, 2021).
                                         5
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 6 of 38 PageID 7086




 another cause of Mr. Gaines’s death was hyponatremia, which went

 undiagnosed and untreated despite “repeated measurements of low serum

 sodium.” Id. ¶ 85.

               IV. Defendants Anderson & Rosier’s Motion

       Plaintiffs allege Defendants Anderson and Rosier—a corrections officer

 and sergeant—were deliberately indifferent to Mr. Gaines’s health and safety

 by depriving him of food, which caused Mr. Gaines to lose “approximately 39

 pounds . . . and starv[e] to death,” and withholding “adequate medical and

 mental health intervention.”4 See Am. Compl. ¶¶ 133, 136, 142. Plaintiffs

 further allege Defendant Rosier, in his role as a sergeant, “failed to

 adequately supervise subordinate correctional officers.” Id. ¶¶ 134-35.

       Defendants     Anderson    and    Rosier   invoke   qualified   immunity,

 maintaining Plaintiffs cannot establish they were deliberately indifferent to

 Mr. Gaines’s serious medical needs. See Anderson Motion at 24. An official

 sued in his individual capacity “is entitled to qualified immunity for his

 discretionary actions unless he violated ‘clearly established statutory or

 constitutional rights of which a reasonable person would have known.’” Black

 v. Wigington, 811 F.3d 1259, 1266 (11th Cir. 2016) (quoting Case v. Eslinger,




       4 Defendants Anderson and Rosier clarify in their motion that Mr. Gaines lost
 only 25 pounds when he was at UCI. See Anderson Motion at 17.
                                         6
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 7 of 38 PageID 7087




 555 F.3d 1317, 1325 (11th Cir. 2009)). Qualified immunity allows government

 employees to exercise their official duties without fear of facing personal

 liability. Alcocer v. Mills, 906 F.3d 944, 951 (11th Cir. 2018). The doctrine

 protects all but the plainly incompetent or those who knowingly violate an

 inmate’s constitutional rights. Id. In other words, “[q]ualified immunity

 shields an officer from suit when [he] makes a decision that, even if

 constitutionally deficient, reasonably misapprehends the law governing the

 circumstances [he] confronted.” Taylor v. Riojas, 141 S. Ct. 52, 53 (2020)

 (quoting Brosseau v. Haugen, 543 U.S. 194, 198 (2004)).

       Upon invoking qualified immunity, a defendant bears the initial burden

 to demonstrate he was acting within his discretionary authority at the

 relevant times. Id. Plaintiffs do not dispute Defendants Anderson and Rosier

 were acting within their discretionary authority at the relevant times. As

 such, the burden shifts to Plaintiffs, who must point to facts that, accepted as

 true, demonstrate Defendants Anderson and Rosier violated a constitutional

 right that was “clearly established” at the time of the alleged violation. Id.

       Defendant Rosier avers his job duties did not include food tray

 distribution, although he may have assisted with such duties when other

 officers were unavailable. See Rosier Aff. (Doc. 107-3) ¶ 8. Defendant Rosier

 denied having ever refused to give Mr. Gaines his meals, and he was unaware


                                         7
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 8 of 38 PageID 7088




 of any subordinate officer having done so. Id. ¶ 10. Defendant Anderson

 similarly denies having refused Mr. Gaines food. See Anderson Dec. (Doc.

 107-4) ¶ 8.

       Plaintiffs point to some evidence that contradicts Defendants’

 contentions. First, they cite a grievance and an emergency pleading

 submitted by an inmate, Lewis Smith, who was housed in U Dorm with Mr.

 Gaines. On December 1, 2015, two days before Mr. Gaines died, Inmate Smith

 submitted a grievance to the Warden’s office reporting that Defendant

 Anderson refused to give Mr. Gaines his food tray and Defendant Rosier

 verbally abused and threatened Mr. Gaines for defecating and urinating on

 himself instead of notifying the proper officials that he needed medical

 attention. See Smith Grievance (Doc. 107-7) at 1-2.

       On December 14, 2015, Inmate Smith filed an emergency pleading in

 which he repeated the allegations made in his grievance and also wrote,

 “Anderson and Sergeant Rousier [sic] routinely starved inmate Gaines by

 placing the tray in the tray flap . . . but was not opening the flap so Gaines

 could receive his food.” See Smith Pleading (Doc. 126-11) at 1-2 (emphasis

 added). In the pleading, Inmate Smith said he feared for his life because

 Defendants Anderson and Rosier threatened him for submitting the




                                        8
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 9 of 38 PageID 7089




 grievance, telling him he would be “the next N***er to starve to death” if he

 did not mind his own business. Id. at 2.

       Defendants Anderson and Rosier argue prison records show different

 officers, not themselves, signed off on each of the three meals Mr. Gaines

 received on the day Inmate Smith alleges Defendant Anderson refused to give

 Mr. Gaines a meal tray. See Anderson Motion at 11. This argument

 disregards that Inmate Smith accused Defendants Anderson and Rosier of

 “routinely” withholding food from Mr. Gaines. See Smith Pleading (Doc. 126-

 11) at 2. Even more, while Inmate Smith submitted his grievance on

 December 1, 2015, he did not say the events of which he complained occurred

 on that day. See id.; see also Smith Grievance (Doc. 107-7) at 1-2.

       In addition to Inmate Smith’s grievance and pleading, Plaintiffs point

 to evidence of Mr. Gaines’s weight loss to bolster the allegation that

 Defendants Anderson and Rosier routinely denied Mr. Gaines food. Dr. Cohen

 explains in his report that Mr. Gaines’s weight steadily dropped during his

 incarceration in the FDOC. See Cohen Report (Doc. 126-6) ¶ 75. Mr. Gaines’s

 recorded weight fluctuated between 150 and 160 pounds between June 14,

 2015, and October 27, 2015, but on November 7, 14, and 28, 2015, he weighed

 about 138 or 139 pounds, and on the date of his death, he weighed a mere 115




                                        9
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 10 of 38 PageID 7090




  pounds.5 See id. ¶74. Dr. Cohen acknowledges that the records are not

  necessarily a reliable indicator of Mr. Gaines’s weight, but he concludes “the

  medical and nursing staff ignored the dramatic weight loss suffered by [Mr.]

  Gaines during the 28 months he was imprisoned in FDOC.” Id. ¶ 75.

        Dr. Cohen does not attribute Mr. Gaines’s significant weight loss to

  conduct by corrections officers and, indeed, testified at deposition that he

  draws no conclusions about Defendants Anderson’s and Rosier’s conduct. Id.;

  Cohen Dep. (Doc. 132-6) at 121. However, Inmate Smith’s grievance and

  emergency pleading considered in tandem with records of Mr. Gaines’s weight

  loss permit the reasonable inference that Mr. Gaines was losing weight in

  part because Defendants Anderson and Rosier “routinely” denied him meals.

  See Smith Grievance (Doc. 107-7) at 2.

        Plaintiffs also allege Defendants Anderson and Rosier consciously

  disregarded Mr. Gaines’s mental health and medical needs in the weeks


        5 When Mr. Gaines was transferred to UCI on April 29, 2015, he weighed 140
  pounds. There is some dispute in the records regarding how much Mr. Gaines likely
  weighed on the day he died, and defense experts question the weight recorded by the
  medical examiner’s office. For instance, one defense expert, Jonathan Arden,
  surmises Mr. Gaines weighed closer to 122 pounds when he died. See Arden Dec.
  (Doc. 113-7) ¶¶ 8-10. During an investigation conducted by the Florida Department
  of Law Enforcement (FDLE) on the day Mr. Gaines died, Defendant Perez-Lugo told
  an investigator that Mr. Gaines appeared to have lost weight and was about 110 or
  120 pounds. See FDLE Report (Doc. 107-10) at 13. Defendant Perez-Lugo apparently
  described Mr. Gaines as being “skinny like cancer patients.” Id. The Court is obliged
  to construe the facts in the light most favorable to Plaintiffs. As such, the Court
  accepts that Mr. Gaines weighed 115 pounds when he died.
                                           10
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 11 of 38 PageID 7091




  leading up to his death. There is some evidence in the record to support such

  an allegation. For instance, in a report prepared by the FDOC Office of

  Inspector General (IG), an investigator noted a UCI inmate, Sean Champs,

  called the TIPS line from U Dorm on December 3, 2015. See IG Report (Doc.

  108-19) at 9. Inmate Champs reported that on December 1, 2015, Mr. Gaines

  told Defendant Anderson and “the dorm sergeant,” presumed to be Defendant

  Rosier, that he was “sincerely ill” and needed medical attention. Id. According

  to Inmate Champs, Mr. Gaines complained that he had been “throwing up,

  vomiting, [and] defecating on himself,” but the officers did not report Mr.

  Gaines’s condition or seek help for him. Id. Inmate Champs said Mr. Gaines

  passed out in his cell on December 1, 2015. Id. Similarly, the FDLE’s

  investigative report notes that Inmates Smith and Jacobs said Mr. Gaines

  had been sick for a week or a month before he died. See FDLE Report (Doc.

  108-20) at 15.

        A common theme in the FDLE report was that Mr. Gaines had poor

  hygiene and regularly defecated in his cell. Id. at 4, 8, 9. Defendant Biskie,

  senior psychologist in the TCU at the time, told an investigator that between

  November and December, “an odor had been coming out of Mr. Gaines’ [sic]

  cell, described as body odor, urine, and feces.” Id. at 19. Dr. Biskie said these

  conditions were “indicative of Gaines’ [sic] pattern of decompensation of not


                                         11
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 12 of 38 PageID 7092




  taking care of himself due to his mental illness.” Id. In addition to oral reports

  of Mr. Gaines’s unhygienic habits, photos of Mr. Gaines’s cell taken the day

  he died showed “feces and other bodily matter throughout the cell floor,” along

  with clothing and other material. Id. at 46.

        UCI officers who regularly interacted with inmates in U Dorm told

  investigators with the IG’s office that Mr. Gaines could not take care of

  himself and had recurring hygiene issues. See IG Report (Doc. 107-10) at 5,

  10. A sergeant who was assigned to U Dorm on the day Mr. Gaines died

  reported that Mr. Gaines urinated inside his cell so regularly that sometimes

  “they would sandbag it so the urine would not come out of the cell.” Id. at 5.

  The sergeant said Mr. Gaines’s hygiene was a recurring issue, and he (the

  sergeant) spoke with “psych about it a few times.” Id.

        A corrections officer said Mr. Gaines’s cell was always dirty but not

  typically covered in feces. Id. at 10. However, the officer said he believed Mr.

  Gaines should not have been in U Dorm because Gaines could not take care

  of himself and, even in his best mental state, “[did] not really know where he

  was.” Id. Based on other officers’ observations from working in U Dorm, it is

  reasonable to infer that Defendants Anderson and Rosier could have observed

  Mr. Gaines’s steady decline but refused to notify the appropriate officials.




                                          12
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 13 of 38 PageID 7093




        Upon review and construing the facts in the light most favorable to

  Plaintiffs, there is some evidence upon which a jury could conclude

  Defendants Anderson and Rosier were deliberately indifferent to Mr. Gaines’s

  mental or physical health in the weeks leading up to his death, either by

  refusing to feed him or ignoring his express or obvious need for medical or

  mental health intervention. Prison officials and corrections officers have long

  known that they must “provide humane conditions of confinement,” which

  includes ensuring prisoners “receive adequate food, clothing, shelter, and

  medical care.” Farmer v. Brennan, 511 U.S. 825, 832 (1994); Estelle v.

  Gamble,     429     U.S.    97,    105        (1976)   (“Regardless   of   how

  evidenced, deliberate indifference to a prisoner’s serious illness or injury

  states a cause of action under [section] 1983.”).

        Moreover, accepting as true that Defendant Anderson routinely starved

  Mr. Gaines and Defendant Rosier, the supervising sergeant, knew of the

  conduct and in fact participated in it but failed to correct it, Plaintiffs’

  supervisory liability claim against Defendant Rosier proceeds. See Brown v.

  Crawford, 906 F.2d 667, 671 (11th Cir. 1990) (“Supervisory liability occurs …

  when the supervisor personally participates in the alleged constitutional

  violation.”). Accordingly, Defendants Anderson and Rosier are not entitled to




                                           13
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 14 of 38 PageID 7094




  qualified immunity on the deliberate indifference claims against them, and

  their motion is due to be denied.

           V. Motion by Corizon & Individual Medical Providers

         Plaintiffs proceed against Corizon on a theory of supervisory liability,

  alleging Corizon’s “policies, practices, and customs . . . led to Mr. Gaines’ [sic]

  injury and death.” See Am. Compl. ¶ 146. They proceed against Defendants

  Perez-Lugo and Biskie in their roles as supervisors and for their personal

  participation in alleged violations. Id. ¶¶ 154-55, 167-68. Plaintiffs proceed

  against Defendants Tambi and Sanders solely for their personal participation

  in alleged violations. See Pl. Medical Defendants Resp. at 11 (clarifying they

  “bring a claim under a supervisory theory of liability” against Defendants

  Perez-Lugo and Biskie).

         “It is well established in this Circuit that supervisory officials are not

  liable under § 1983 for the unconstitutional acts of their subordinates on the

  basis of respondeat superior or vicarious liability.” Cottone v. Jenne, 326 F.3d

  1352, 1360 (11th Cir. 2003) (“The standard by which a supervisor is held

  liable in [his] individual capacity for the actions of a subordinate is extremely

  rigorous.” (alteration in original)), abrogated in part on other grounds by

  Randall v. Scott, 610 F.3d 701 (11th Cir. 2010). Supervisory liability arises

  only   “when    the   supervisor    personally   participates   in   the   alleged


                                          14
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 15 of 38 PageID 7095




  constitutional violation or when there is a causal connection between the

  actions of the supervising official and the alleged constitutional deprivation.”

  Mathews v. Crosby, 480 F.3d 1265, 1270 (11th Cir. 2007) (internal quotation

  marks and citation omitted).

              The necessary causal connection can be established
              “when a history of widespread abuse puts the
              responsible supervisor on notice of the need to correct
              the alleged deprivation, and he fails to do so.”
              Alternatively, the causal connection may be
              established when a supervisor’s “custom or policy ...
              result[s] in deliberate indifference to constitutional
              rights” or when facts support “an inference that the
              supervisor directed the subordinates to act unlawfully
              or knew that the subordinates would act unlawfully
              and failed to stop them from doing so.”

  Cottone, 326 F.3d at 1360 (internal citations omitted).

        When a claim against a supervisor is premised on a supervisor’s

  knowledge of prior constitutional deprivations, the plaintiff must show those

  prior deprivations were “obvious, flagrant, rampant and of continued duration,

  rather than isolated occurrences.” Brown, 906 F.2d at 671. A supervisor’s

  failure to train employees may constitute an unconstitutional policy or custom,

  but a plaintiff must allege “the failure to train amounts to deliberate

  indifference to the rights of persons with whom the [officers] come into

  contact.” See Keith v. DeKalb Cty., Georgia, 749 F.3d 1034, 1053 (11th Cir.

  2014) (alteration in original). Under a failure-to-train theory, a plaintiff


                                         15
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 16 of 38 PageID 7096




  ordinarily must establish the alleged training deficiency resulted in “[a]

  pattern of similar constitutional violations.” Id. (alteration in original) (quoting

  Connick v. Thompson, 563 U.S. 51, 62 (2011)).

                            A. Claim Against Corizon

        Plaintiffs allege Corizon promulgated or endorsed policies, practices, or

  customs that led to Mr. Gaines’s death. See Am. Compl. ¶ 146. Plaintiffs list

  the alleged unconstitutional policies and practices in paragraph 151 of the

  second amended complaint. Upon review, Plaintiffs do not point to sufficient

  evidence to support their allegations. That Corizon’s health care standards or

  policies may have been the subject of lawsuits or investigations in other states

  under different circumstances does not demonstrate Corizon was on notice of

  a widespread problem at UCI at the relevant times.

        Aside from citing previous lawsuits as evidence to support their

  supervisory liability claims, Plaintiffs point to reports generated by the

  Correctional Medical Authority (CMA) in 2013 and 2015.6 Plaintiffs’ reliance



        6  The CMA’s mission “is to monitor and promote delivery of cost-effective
  health care that meets accepted community standards to inmates in the [FDOC].”
  See CMA Webpage (Doc. 128-2) at 1. The CMA’s purpose is to “assist in the delivery
  of health care services for inmates,” which it accomplishes by conducting triennial
  surveys to advise “the Governor and Legislature on the status of the [F]DOC’s health
  care delivery system.” Id. In addition to conducting triennial surveys at each
  correctional institution, the CMA is obligated to report “serious or life-threatening
  deficiencies to the Secretary of Corrections for immediate action.” See 2015-16 CMA
  Annual Report (Doc. 128-4) at 8.
                                           16
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 17 of 38 PageID 7097




  on the CMA reports and resulting corrective action plans (CAPs) is

  unpersuasive. The June 2013 CMA report, for instance, highlighted primarily

  documentation and record-keeping issues, not systemic failures in the quality

  of mental health services at UCI. See generally 2013 CMA Report (Doc. 126-

  8). While staffing shortages were identified as a deficiency, there was no

  suggestion those shortages resulted in patient-care problems but rather

  “likely contribute[d]” to the findings regarding “missing or late assessments

  and inconsistent documentation of vital signs and weights.” Id. at 10, 20.

  Additionally, Defendant Perez-Lugo testified at deposition that he never

  considered the medical staffing at UCI to be inadequate because when there

  were staffing vacancies, UCI would fill those positions temporarily with

  contract employees. See Perez-Lugo Dep. (Doc. 132-4) at 19-21, 56.

        The CMA did not conclude that any instances of record-keeping issues

  resulted in serious medical complications or death. In fact, the CMA simply

  concluded some of the deficiencies “may affect treatment outcomes.” See 2013

  CMA Report (Doc. 126-8) at 20 (emphasis added). The surveyors further

  noted, “Even with the challenges of serving a difficult population as well as

  staff shortages, it is evident mental health staff had a strong desire to provide

  quality treatment.” Id. at 21. Even more, the CAP assessment for the 2013

  report, which was distributed on February 3, 2014, noted most of the


                                         17
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 18 of 38 PageID 7098




  deficiencies related to the provision of mental health care had been

  adequately corrected and “closed,” including those related to documenting

  patients’ vital signs and weights and completing timely follow-up laboratory

  tests. See 2014 CAP (Doc. 126-9) at 8-9.7 Accordingly, to the extent Corizon

  had notice of deficiencies that could be described as “widespread,” it took steps

  to—and did—correct those deficiencies. See 2015-16 CMA Annual Report

  (Doc. 128-4) at 12 (“Findings deemed corrected are closed and monitoring is

  no longer required.”).

        A 2015 joint CMA and FDOC targeted audit found “serious and

  multiple deficiencies in the delivery of mental health care . . . at [UCI],” with

  the “deficiencies in the administration of medication [being] particularly

  striking.” See 2015 Audit (Doc. 126-10) at 6. The audit was based on surveys

  conducted on November 9 and 10, 2015, less than a month before Mr. Gaines

  died. There is no date indicating when the report was distributed or to whom

  it was distributed.8 Accordingly, even if the 2015 audit had put Corizon on

  notice that “[t]he overall mental health care delivered in the inpatient units




        7 The CAPs that remained open related to issues different from those Plaintiffs
  fault Corizon for in this action.
        8 As a comparison, the 2013 CMA report was distributed on July 17, 2013,
  almost a month after the survey was conducted. See 2013 CMA Report (Doc. 126-8)
  at 1.
                                           18
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 19 of 38 PageID 7099




  [was] inadequate” at the time, there is no evidence Corizon received the report

  before Mr. Gaines died. See id.

        Moreover, had Corizon learned of the results of the 2015 audit near the

  time the survey was conducted, the CMA process allows correctional

  institutions time to cure any noted deficiencies: “Within 30 days of receiving

  [a] survey report, institutional staff develops and submits a CAP . . . for

  approval. CMA staff subsequently approves the CAP and monitoring begins.”

  See 2015-16 CMA Annual Report (Doc. 128-4) at 12. Defendant Perez-Lugo

  explained at his deposition that when the CMA issues a report, CAPs are

  developed to address the issues noted, and the institution then has “six

  months to fix [those issues].” See Perez-Lugo Dep. (Doc. 132-4) at 79.9

        Finally, assuming Corizon had notice of a history of widespread

  inadequate mental health care at UCI, Plaintiffs point to no evidence showing

  Corizon ignored CAPs or declined to take corrective action in response to the

  2015-16 audit. Cf. Thomas v. Bryant, 614 F.3d 1288, 1315 (11th Cir. 2010)

  (pointing to CMA reports as one source of information that established

  supervising officials had notice that a written policy they promulgated carried



        9 In his report, Dr. Cohen references another CAP that was “submitted on
  September 28, 2015,” which was based on a survey conducted in August 2015,
  covering medical services rendered in May through July 2015. See Cohen Report
  (Doc. 131-1) ¶ 112. Plaintiffs have not submitted documentation showing the CMA
  conducted a survey at UCI in the summer of 2015.
                                        19
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 20 of 38 PageID 7100




  a risk of serious harm for mentally ill inmates and affirming the district

  court’s finding that the supervising officials “recklessly disregarded” the risk

  in part by choosing “not to adopt [the CMA’s] recommendation”).10

        In sum, Plaintiffs point to no evidence showing Corizon was on notice

  of a history of widespread deficiencies in the mental health care rendered to

  patients at UCI at the relevant times and, with such knowledge, ignored the

  deficiencies. Accordingly, Plaintiffs’ claim against Corizon is due to be

  dismissed.

    B. Supervisory Claims Against Defendants Perez-Lugo & Biskie

        Plaintiffs assert they proceed against Defendants Perez-Lugo and

  Biskie in their supervisory capacities. See Pl. Medical Defendants Resp. at

  11. See also Am. Compl. ¶¶ 155, 156, 168, 169. As they do in support of their

  claim against Corizon, Plaintiffs’ rely upon the “CMA surveys, CAPS, and

  audits” to support their claims. See Pl. Medical Defendants Resp. at 15 n.9.



        10 In Thomas, the plaintiffs relied on CMA reports to show supervisors had
  knowledge that a written, implemented policy was inappropriate or problematic
  when applied to mentally ill inmates. See 614 F.3d at 1293, 1315. The plaintiffs in
  Thomas did not point to the CMA reports as evidence that unofficial policies or
  customs existed, as Plaintiffs do here. In their response to Defendant Andrews’
  motion, Plaintiffs contend, “the CMA surveys, CAPs, and Reviews provided
  Defendant with the subjective knowledge of the widespread and continuing risk of
  harm facing mentally ill prisoners.” See Pl. Andrews Resp. at 13. Plaintiffs
  unconvincingly suggest the CMA reports and CAPs demonstrate not only the
  existence of unofficial policies but also Defendants’ knowledge that those policies
  resulted in constitutional violations.
                                          20
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 21 of 38 PageID 7101




        To the extent the supervisory liability claims are based on a theory

  other than Defendants Perez-Lugo’s and Biskie’s personal participation in

  alleged unconstitutional conduct, the claims fail for reasons previously

  addressed. However, to the extent the claims are based on Defendants Perez-

  Lugo’s and Biskie’s personal participation in alleged unconstitutional

  conduct, the claims proceed, as addressed below.

                   C. Claim Against Defendant Sanders

        The deliberate indifference claim against Defendant Sanders is

  factually unsupported. Defendant Sanders was a senior psychologist in the

  Crisis Stabilization Unit (CSU) when Mr. Gaines was housed at UCI. See

  FDOC Med. Records (Doc. 108-1) at 539. Mr. Gaines was transferred from the

  TCU to the CSU on August 26, 2015, and he stayed there until September 30,

  2015. Id. at 578. Defendant Sanders evaluated Mr. Gaines when he was first

  admitted to the CSU on August 26, 2015, and subsequently evaluated him on

  August 27, 2015, August 31, 2015, September 9, 2015, September 14, 2015,

  September 22, 2015, and September 29, 2015. Id. at 539, 541-42, 547, 556,

  562, 572, 577. On September 14, 2015, Defendant Sanders found Mr. Gaines

  had improved enough to return to the TCU pending bed availability. Id. at

  562. After Mr. Gaines’s return to the TCU on September 30, 2015, he did not

  return to the CSU or treat with Defendant Sanders again.


                                       21
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 22 of 38 PageID 7102




        There is no evidence that Defendant Sanders’ treatment of Mr. Gaines

  contributed to his death or was constitutionally inadequate. In fact, Dr.

  Cohen, one of Plaintiffs’ experts, explicitly omits Defendant Sanders from the

  list of UCI clinicians whose treatment or lack thereof contributed to Mr.

  Gaines’s death. See Cohen Report (Doc. 126-6) ¶ 125. Instead, Dr. Cohen

  opines Defendants Biskie, Perez-Lugo, and Tambi “contributed to Mr. Gaines

  [sic] death.” Id. See also Cohen Dep. (Doc. 132-6) at 70.

        Dr. Cohen even acknowledges Mr. Gaines showed improvement when

  he was under Defendant Sanders’ care in the CSU. See Cohen Dep. (Doc. 132-

  6) at 102. Dr. Cohen’s opinion in this regard is consistent with Dr. Fowlkes’s

  (a defense expert), who notes that the CSU team “was able to get Mr. Gaines

  to be compliant with his antipsychotic medication,” and while in the CSU, Mr.

  Gaines’s weight stabilized. See Fowlkes Report (Doc. 107-17) ¶ 8. Because

  there is no evidence that would permit the reasonable inference Defendant

  Sanders was deliberately indifferent to Mr. Gaines’s mental health needs

  between August 26, 2015, and September 30, 2015, she is due to be dismissed

  from this action.

      D. Claims Against Defendants Biskie, Perez-Lugo, and Tambi

        It is undisputed that Mr. Gaines’s October 12, 2015 lab results showed

  a sodium level of 116, which indicates hyponatremia. See Cohen Report (Doc.


                                         22
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 23 of 38 PageID 7103




  131-1) ¶ 50. See also FDOC Med. Records (Doc. 108-1) at 84-85. However, the

  parties dispute whether those lab results indicated a life-threatening

  condition under the circumstances. When Defendant Perez-Lugo reviewed

  the lab results on October 19, 2015, he checked the box indicating the lab

  report was “ok to file.” See FDOC Med. Records (Doc. 108-1) at 84. In his

  declaration, Defendant Perez-Lugo avers that, had Mr. Gaines’s sodium level

  been life-threatening on October 12, 2015, “[Mr. Gaines] would have been in

  the emergency room long before [he] reviewed [the] laboratory report” about

  one week later. See Perez-Lugo Dec. (Doc. 113-6) ¶ 4.

        On November 4, 2015, Defendant Tambi noted Mr. Gaines had a

  “critically low” sodium level, ordered that the medical doctor be notified, and

  discontinued Tegretol, a medication that can cause low sodium. See FDOC

  Med. Records (Doc. 108-1) at 611; Cohen Report (Doc. 131-1) ¶ 53. Dr. Cohen

  notes, “There is no indication that any medical doctor reviewed Mr. Gaines

  [sic] laboratory studies or took any action to respond.” See Cohen Report (Doc.

  131-1) ¶ 53. On December 2, 2015, Defendant Tambi noted that Tegretol had

  been discontinued, but “no f/u [follow up] sodium levels [were] in [the] chart.”

  See FDOC Med. Records (Doc. 108-1) at 637. Defendant Tambi further

  acknowledged that Mr. Gaines had been refusing mental health services.” Id.




                                         23
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 24 of 38 PageID 7104




        According to Dr. Cohen, Mr. Gaines “died of conscious abandonment.”

  See Cohen Report (Doc. 126-6) ¶ 118. Dr. Cohen contends Defendants Biskie,

  Perez-Lugo, and Tambi personally contributed to Mr. Gaines’s death by

  failing to act in the face of Mr. Gaines’s obviously deteriorating condition and

  “pattern of decompensation”; failing to determine the cause of his low sodium

  level and chronic hyponatremia; failing to determine the cause of his

  “[s]ubstantial changes in weight”; and failing to ensure he received his

  medications. Id. ¶¶ 62, 63, 75, 80, 85, 91, 99, 105, 125. Dr. Cohen notes that

  between April 29, 2015, and December 3, 2015, Mr. Gaines “rarely left his

  cell,” refusing mental health appointments and showers. Id. ¶¶ 46-48. In his

  last four months of life, Mr. Gaines took six showers. Id. ¶ 48. Dr. Cohen

  attributes Mr. Gaines’s death to malnourishment, hyponatremia, and the

  substandard care he received at UCI. Id. ¶¶ 71, 85, 105, 125.

        Dr. Shuman concurs that Mr. Gaines’s hyponatremia was a “potential

  mechanism of his death,” as was hypoglycemia, a condition that caused Mr.

  Gaines to lose consciousness in November 2014, when he was housed at a

  different institution. See Shuman Report (Doc. 126-1) at 1, 3, 4. Dr. Shuman

  does not believe a cardiac event or hypertension caused Mr. Gaines’s death.

  Id. at 3. Dr. Shuman explains that starvation or medications likely caused




                                         24
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 25 of 38 PageID 7105




  Mr. Gaines’s hypoglycemic episodes in 2014, and opines Mr. Gaines may have

  been hypoglycemic when he died. Id.

        On the other hand, the defense experts opine Mr. Gaines received

  appropriate care at UCI and conclude his hyponatremia was chronic and,

  therefore, not an emergency or life-threatening. See Fowlkes Report (Doc.

  107-17) at 11; Arden Dec. (Doc. 113-7) ¶ 11; Fournier Dec. (Doc. 113-8) ¶¶ 2,

  3, 5. Dr. Fowlkes concludes Mr. Gaines did not lose “significant weight” while

  at UCI, did not have a medical need that was not “being met by health care

  staff,” and was not dehydrated or malnourished when he died. See Fowlkes

  Report (Doc. 107-17) at 12, 13, 15. Dr. Abrams opines the medical records

  indicate Mr. Gaines likely “died from a cardiac disease.” See Abrams Report

  (Doc. 107-16) ¶ 1. Dr. Abrams says, “there is no evidence that Mr. Gaines was

  being starved or mistreated” or suffered from malnutrition. Id. ¶¶ 3, 37.

        Dr. Abrams attributes Mr. Gaines’s low sodium level to a common side-

  effect of Tegretol. Id. ¶ 22. According to Dr. Abrams, Defendant Tambi’s

  decision to stop the Tegretol was the “standard of care” for such “adverse

  medication effects.” Id. Dr. Abrams concludes, “There is a marked difference

  between an inmate’s valid refusal of treatment and a failure to provide

  treatment.” Id. ¶ 40.11


        11The medical records show Mr. Gaines “refused some form of treatment
  approximately 170 times” between May 2014—before Mr. Gaines entered UCI—and
                                        25
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 26 of 38 PageID 7106




        Similarly, Dr. Arden avers Mr. Gaines “did not die as a result of weight

  loss or malnutrition” and contends the medical examiner “recorded a body

  weight that appears to be inaccurately low.” See Arden Dec. (Doc. 113-7) ¶¶

  10, 11. Dr. Arden concludes Mr. Gaines had chronic, asymptomatic “walking”

  hyponatremia, caused by the medication Tegretol, which did not cause his

  death. Id. ¶ 11. See also Fournier Dec. (Doc. 113-8) ¶ 3 (“Chronic mild

  hyponatremia is common in medical practice and generally of no

  consequence.”).

        While Dr. Arden does not speculate on the cause of Mr. Gaines’s

  previous hypoglycemic incidents (in November 2014), Dr. Arden opines

  “hypoglycemia may have been the incident mechanism for a sudden cardiac

  event that culminated in [Mr. Gaines’s] death.” See Arden Dec. (Doc. 113-7)

  ¶ 13. Because there was no evidence of injury causing Mr. Gaines’s death, Dr.

  Arden concludes, “[T]he greatest likelihood is that his death was caused by

  some natural process.” Id. ¶ 14. See also Fournier Dec. (Doc. 113-8) ¶¶ 3, 5

  (noting low sodium levels and malnutrition do not cause sudden death).




  December 2, 2015. See Abrams Report (Doc. 107-16) ¶ 20. Dr. Cohen opines Mr.
  Gaines’s refusal of treatment and medications in the month before his death should
  have signaled to the psychologist and psychiatrist (Biskie and Tambi) that some
  intervention was necessary, especially considering the low sodium level reported on
  October 12, 2015. See Cohen Dep. (Doc. 132-6) at 95-96.
                                          26
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 27 of 38 PageID 7107




        Dr. Cohen agreed at his deposition that Tegretol can cause low sodium,

  and a clinician’s decision to discontinue the medication when that happens is

  appropriate. See Cohen Dep. (Doc. 132-6) at 88. However, he also testified

  that a person with an extremely low sodium level of 116 should be

  hospitalized and steps should be taken to determine the cause. Id. See also

  Cohen Report (Doc. 131-1) ¶ 92 (table of serum sodium values). He agrees

  that associating low sodium with Tegretol is not unreasonable, but a sodium

  level of 116 is life-threatening and simply discontinuing the medication “was

  an inadequate response.” See Cohen Dep. (Doc. 132-6) at 89, 93, 106. Dr.

  Cohen testified that Mr. Gaines had not received his antipsychotic

  medications for six weeks prior to his death (because he refused it), and he

  was showing signs of decompensation during the month preceding his death,

  yet his doctors did nothing to intervene or treat him. Id. at 95.

        Defendant Biskie, who was the supervising psychologist of U Dorm at

  the time, recognized Mr. Gaines was decompensating before his death.

  Defendant Biskie told an FDLE investigator the treatment team discussed

  Mr. Gaines the week before his death and was considering “possibly

  refer[ring] [Mr.] Gaines back to the CSU” because he was showing signs of

  decompensation between November and December.12 See FDLE Report (Doc.


        12Defendant Biskie referred Mr. Gaines to the CSU in August because he was
  showing signs of decompensation and lack of hygiene. See FDOC Med. Records (Doc.
                                         27
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 28 of 38 PageID 7108




  108-20) at 19-20. On the day Mr. Gaines died, Defendant Biskie ordered an

  officer to pull Mr. Gaines from his cell to have him showered and “to have

  medical and mental health assess him.” Id. at 20. Mr. Gaines was found

  unresponsive in his cell before that could happen. Id. Dr. Cohen opines that

  Defendant Biskie and the mental health team, which includes Defendant

  Tambi, waited too long to intervene when Mr. Gaines refused his medications

  and showed signs of decompensation. See Cohen Dep. (Doc. 132-6) at 96, 98.

        The evidence conflicts regarding whether Defendants Biskie, Perez-

  Lugo, or Tambi knew of and disregarded an “excessive risk to [Mr. Gaines’s]

  health or safety.” See Farmer v. Brennan, 511 U.S. 825, 837 (1994). Whether

  their treatment decisions were reasonable or perhaps merely negligent, on

  the one hand, or evinced deliberate indifference, on the other hand, remains

  a question of fact for the jury’s determination. For these, reasons, Plaintiffs’

  deliberate indifference claims against them will proceed.

                  VI. Motions by Defendants Inch & Jones

        Plaintiffs allege Defendant Inch, in his official capacity, and Defendant

  Jones, in her individual capacity, violated Mr. Gaines’s “Eighth Amendment

  right to be free from cruel and unusual punishment” by evincing deliberate




  108-2) at 701. Defendant Biskie noted Mr. Gaines needed “more intensive care in
  order to improve self-care and compliance with treatment.” Id.
                                         28
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 29 of 38 PageID 7109




  indifference to a known risk of serious harm based on a “culture of widespread

  and longstanding abuse.” See Am. Compl. ¶¶ 114, 115, 120, 121. Both

  Defendants Inch and Jones move for summary judgment, arguing Plaintiffs

  provide no evidence to establish the requisite causal connection for

  supervisory liability. See Inch Motion at 15; Jones Motion at 14-17.

        Plaintiffs chose not to file a response to Defendants Inch’s and Jones’s

  motions. See Notice (Doc. 127). Based on Plaintiffs’ complaint allegations, it

  appears they premise their supervisory liability claims on the CMA reports

  and CAPs they relied on in opposition to the Medical Defendants’ motion. See

  Am. Compl. ¶¶ 117, 122, 192. For the reasons discussed previously, the

  evidence Plaintiffs point to is insufficient to meet the rigorous standard upon

  which to impose supervisory liability. See Cottone, 326 F.3d at 1360. To the

  extent Plaintiffs seek to hold the FDOC Secretary responsible for Defendants

  Anderson’s or Rosier’s alleged withholding of food from Mr. Gaines, as

  discussed in more detail below, there is no evidence supervising officials were

  aware of such conduct or, if they were, that it was a widespread issue.

        Plaintiffs also assert a claim for disability discrimination against

  Defendant Inch in his official capacity under Title II of the Americans with

  Disabilities Act (ADA) and Section 504 of the Rehabilitation Act (RA). See

  Am. Compl. ¶ 180. A claim of discrimination under the ADA and RA requires


                                        29
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 30 of 38 PageID 7110




  a plaintiff to establish “(1) that he is a qualified individual with a disability;

  and (2) that he was either excluded from participation in or denied the

  benefits of a public entity’s services, programs, or activities, or was otherwise

  discriminated against by the public entity; and (3) that the exclusion, denial

  of benefit, or discrimination was by reason of the plaintiff’s disability.” Owens

  v. Sec’y, Fla. Dep’t of Corr., 602 F. App’x 475, 477 (11th Cir. 2015) (quoting

  Bircoll v. Miami-Dade Cty., 480 F.3d 1072, 1083 (11th Cir. 2007)).13

        Normally, ADA and RA violations only entitle a plaintiff to injunctive

  relief.14 Silberman v. Miami Dade Transit, 927 F.3d 1123, 1134 (11th Cir.




        13 “With the exception of its federal funding requirement, the RA uses the same
  standards as the ADA, and therefore, cases interpreting either are applicable and
  interchangeable.” Badillo v. Thorpe, 158 F. App’x 208, 214 (11th Cir. 2005) (citing
  Cash v. Smith, 231 F.3d 1301, 1305 & n.2 (11th Cir. 2000)); J.S., III by & through J.S.
  Jr. v. Houston Cty. Bd. of Educ., 877 F.3d 979, 985 (11th Cir. 2017) (“Discrimination
  claims under the ADA and the [RA] are governed by the same standards, and the two
  claims are generally discussed together.”).
        14  In their complaint, Plaintiffs seek not only damages for all claims (under §
  1983 and the ADA/RA) but also injunctive relief in the form of the “FDOC’s
  relinquishment of Mr. Gaines’ remains.” See Am. Compl. ¶ 195. (Mr. Gaines was
  buried at the UCI cemetery after attempts to locate a next of kin failed. See Andrews
  Dec. (Doc. 108-21) Ex. 2.) Defendant Inch argues Plaintiffs are not entitled to the
  injunctive relief they seek because they do not “link the requested equitable relief of
  returning Mr. Gaines’ [sic] remains to a violation” raised in the complaint. See Inch
  Motion at 19, 25. It is not clear whether Plaintiffs still pursue this relief given they
  have not responded to Defendant Inch’s motion. Regardless, the Court finds
  Defendant Inch’s argument well-founded. See Stevens v. Osuna, 877 F.3d 1293, 1311
  (11th Cir. 2017) (“[T]o establish Article III standing, a plaintiff must allege
  personal injury fairly traceable to the defendant’s allegedly unlawful conduct and
  likely to be redressed by the requested relief.”); Thomas, 614 F.3d at 1317-18 (noting
  the scope of injunctive relief should be commensurate with the identified harm).
                                            30
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 31 of 38 PageID 7111




  2019). “To get damages . . . a plaintiff must clear an additional hurdle: he

  must prove that the entity that he has sued engaged in intentional

  discrimination, which requires a showing of ‘deliberate indifference.’” Id.

  (quoting Liese v. Indian River Cty. Hosp. Dist., 701 F.3d 334, 348 (11th Cir.

  2012)). To show deliberate indifference, a plaintiff must prove that “the

  defendant knew that harm to a federally protected right was substantially

  likely and failed to act on that likelihood.” Id. (alteration adopted) (quotation

  marks omitted) (quoting Liese, 701 F.3d at 344).

        Contrary to Plaintiffs’ allegations, there is no evidence Mr. Gaines was

  excluded from “participating and benefiting in [FDOC’s] programs, services,

  and activities.” See Am. Compl. ¶ 189. On the contrary, Mr. Gaines was placed

  in a special housing unit—a TCU—designed to address and treat inmates

  with mental illness. The parties dispute whether the mental health and

  medical care Mr. Gaines received in the TCU was constitutionally adequate,

  not whether he was denied access to services. In fact, the records show Mr.

  Gaines was offered psychological services almost daily, and he declined most

  of the services offered. See Abrams Report (Doc. 107-16) ¶ 20; Refusals of

  Treatment (Doc. 113-1).

        Even if Defendants Anderson or Rosier intentionally discriminated

  against Mr. Gaines because of his disability—by denying him food—there is


                                         31
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 32 of 38 PageID 7112




  no evidence showing the Secretary of the FDOC had knowledge of such

  discrimination and failed to adequately respond to it. And Defendants

  Anderson and Rosier are not “qualifying officials” whose actions speak for the

  FDOC as a whole. Thus, Plaintiffs have not “cleared the hurdle” to get

  damages. See Silberman, 927 F.3d at 1134.

        Upon review, Defendants Inch and Jones carry their burden on

  summary judgment, and Plaintiffs do not oppose their motions. Accordingly,

  their motions are due to be granted.

                      VII. Defendant Andrews’ Motion

        Finally, Plaintiffs allege Defendant Andrews, in her role as Warden of

  UCI, was deliberately indifferent to a “known risk of serious harm and death

  in violation of Mr. Gaines’s Eighth Amendment rights.” See Am. Compl. ¶

  127. As with the supervisory liability claims against the other Defendants,

  Plaintiffs rely upon the CMA reports and prior litigation. Id. ¶ 128. Defendant

  Andrews argues there is no evidence of a history of widespread abuse that she

  failed to correct, and she invokes qualified immunity. See Andrews Motion at

  11, 16.

        Plaintiffs primarily fault Defendant Andrews for failing to ensure Mr.

  Gaines received reasonably adequate nutrition, hygiene, and medical and

  mental health care. See Pl. Andrews Resp. at 13. With respect to nutrition,


                                         32
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 33 of 38 PageID 7113




  Plaintiffs emphasize a note in the 2013 CMA report that nine of twenty-two

  inmates interviewed reported “‘ghost trays’ are given to some inmates during

  mealtimes while in confinement or inpatient mental health units.” See 2013

  CMA Report (Doc. 126-8) at 19.

        Defendant Andrews started her tenure as Warden of UCI in October

  2013, after the 2013 CMA report was distributed. See Andrews Dep. (Doc.

  126-5) at 25. At her deposition, Defendant Andrews testified she did not recall

  the results of the 2013 CMA survey having been discussed with her, but she

  had heard through inmate grievances about the use of ghost trays, which she

  described as “trays that didn’t have food on [them].” Id. at 19, 33, 34. When

  she heard of such complaints, she interviewed staff. She also implemented a

  system for the delivery of meals to ensure food was on all trays when delivered

  to inmates and to “track officers’ actions to make sure that they were doing

  the right thing.” Id. at 20, 99. Defendant Andrews testified that she “never

  had evidence” that officers were in fact serving “ghost trays,” but

  nevertheless, she “ma[d]e an effort to ensure that it didn’t happen.” Id. at 21,

  32.

        Defendant Andrews also testified that she did not recall seeing the

  grievance Inmate Smith submitted days before Mr. Gaines died reporting

  that Defendants Anderson and Rosier refused Mr. Gaines his food tray. Id. at


                                         33
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 34 of 38 PageID 7114




  64, 66. The grievance was signed by a staff member, not Defendant Andrews,

  but Andrews said the staff member “did exactly what [she] would have done”

  by referring the allegation to the IG’s office “for further review and

  disposition.” Id. at 65.

        Plaintiffs point to no other evidence showing Defendant Andrews knew

  corrections officer routinely served mentally ill inmates “ghost trays.”

  Accordingly, even if there were isolated instances of such conduct, there is no

  evidence permitting the inference that the practice was “widespread” or was

  “obvious, flagrant, rampant and of continued duration.” Brown, 906 F.2d at

  671. Even more, to the extent Plaintiffs’ claim against Defendant Andrews is

  based on Inmate Smith’s allegations in both his grievance and emergency

  pleading that Defendants Anderson and Rosier routinely denied Mr. Gaines

  his meals, Inmate Smith did not accuse them of giving Mr. Gaines “ghost

  trays.” See Smith Grievance (Doc. 126-19) at 1-2; Smith Pleading (Doc. 126-

  11) at 2. Instead, he explained that Defendants Anderson and Rosier would

  put Mr. Gaines’s trays in the food flap but would not open the flap. See Smith

  Pleading (Doc. 126-11) at 2.

        Finally, the evidence shows Defendant Andrews did not ignore

  potential constitutional violations. She testified at deposition that she

  interviewed staff members and implemented a system to ensure inmates


                                        34
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 35 of 38 PageID 7115




  received their meals. As such, she cannot be said to have been deliberately

  indifferent to known violations. See, e.g., LaMarca v. Turner, 995 F.2d 1526,

  1537 (11th Cir. 1993) (“Mere knowledge of the infirm conditions persisting . .

  . does not establish deliberate indifference. The plaintiffs must also

  demonstrate that, with knowledge of the infirm conditions, [the supervisor]

  knowingly or recklessly declined to take actions that would have improved

  the conditions.”).

        As to the Plaintiffs’ allegations that Defendant Andrews was

  deliberately indifferent to widespread abuse related to the accessibility of

  mental health services, there similarly is no evidence of such. Plaintiffs again

  rely on a note in the 2013 CMA report, which indicated seven of eleven

  inmates housed in inpatient mental health “reported barriers to accessing

  mental health services.” See 2013 CMA Report (Doc. 126-8) at 19. First,

  Defendant Andrews was not the Warden when the 2013 report was issued

  and, even if she had been, seven unverified complaints do not constitute a

  widespread or flagrant problem. Second, there is no evidence Mr. Gaines

  requested mental health services that were denied to him. On the contrary,

  the evidence shows mental health services were offered to Mr. Gaines, but he

  consistently refused them. Thus, even assuming Defendant Andrews was on

  notice of a flagrant or widespread issue of mentally ill inmates not receiving


                                         35
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 36 of 38 PageID 7116




  the mental health services they requested, there is no causal connection

  between such an alleged unconstitutional practice and Mr. Gaines’s injuries

  and death.

        Third, even if Defendant Andrews had become aware of deficiencies in

  the provision of mental health services when the results of the November

  2015 targeted audit were distributed, there is no evidence she ignored the

  deficiencies identified. Defendant Andrews testified at her deposition that,

  while she did not “have ultimate supervisory authority over the medical

  team,” she held weekly meetings to ensure the medical team was working on

  any outstanding CAPs to correct issues identified by the CMA. See Andrews

  Dep. (Doc. 126-5) at 13-15, 21, 22, 91.

        Finally, there is no evidence of a widespread custom or policy that

  mentally ill inmates were forced to live in unhygienic conditions. Even if

  Defendant Andrews was aware that Mr. Gaines was frequently malodorous

  and prone to fecal smearing, there is no evidence that other inmates in the

  TCU had similar problems that went uncorrected such that Defendant

  Andrews was on notice of a widespread or flagrant violation.

        For these reasons, Plaintiffs fail to point to evidence showing a genuine

  issue of material fact exists regarding whether Defendant Andrews was




                                            36
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 37 of 38 PageID 7117




  deliberately indifferent to a history of widespread abuse that caused Mr.

  Gaines’s injury or death. As such, she is entitled to qualified immunity.

        Accordingly, it is now

        ORDERED:

        1.    Defendants Anderson and Rosier’s motion for summary judgment

  (Doc. 107) is DENIED.

        2.    Defendant Inch’s motion for summary judgment (Doc. 109) is

  GRANTED.

        3.    Defendant Jones’s motion for summary judgment (Doc. 110) is

  GRANTED.

        4.    Defendant Andrews’ motion for summary judgment (Doc. 111) is

  GRANTED.

        5.    Defendants Corizon, Perez-Lugo, Tambi, Biskie, and Sanders’

  motion for summary judgment (Doc. 114) is GRANTED in part and DENIED

  in part as stated in this Order.

        6.    Defendants Inch, Jones, Andrews, Corizon, and Sanders are

  entitled to summary judgment as to all claims asserted against them.

  Judgment to that effect will be withheld pending adjudication of the action as

  a whole. See Fed. R. Civ. P. 54.




                                        37
Case 3:18-cv-01332-BJD-PDB Document 145 Filed 03/17/21 Page 38 of 38 PageID 7118




        7.    Defendants Inch, Jones, and Andrews’ motion to exclude testimony

  of Plaintiffs’ expert Robert Cohen (Doc. 104) is DENIED as moot.

        8.    Defendants Corizon, Perez-Lugo, Tambi, Biskie, and Sanders’

  motion to continue trial (Doc. 137) is DENIED. Trial will commence on April

  5, 2021, per the Court’s December 4, 2020 Case Management and Scheduling

  Order (CMSO) (Doc. 134). The final pretrial conference will be held on

  March 24, 2021, as per the CMSO. However, the conference will begin at 11:00

  a.m. instead of 10:00 a.m.

        DONE AND ORDERED at Jacksonville, Florida, this 17th day of

  March 2021.




  Jax-6
  c:
  Counsel of Record




                                       38
